DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 06/21/2022. In virtue of this communication, Applicant elected claims 1 - 7 and non-elected claims 8 - 20. Claims 1 – 20 are currently pending in the instant application.
This Office Action is in response to the Applicant's communication filed on 06/21/2022. In virtue of this communication, Applicants elected Group I corresponding to claims 1 - 7. Claims 8 – 20 are drawn to the non-elected group/invention, thus claims 8 – 20 are withdrawn from consideration. Claims 1- 20 are currently pending in the instant application.
Election/Restrictions
2.	Applicant’s election without traverse of claims 1 - 7 in the reply filed on 06/21/2022 is acknowledged.
Specification
3.	The disclosure is objected to because of the following informalities: there are some acronyms (i.e., V2V, V2X, IOT) which should be spelled out. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite because it is unclear which “the particular user device” is being referred to in line 3. For examination on the merits the claim would be given their broadest reasonable interpretation consistent with the specification, as required by MPEP 2111. Correction is required.
Claims 2 – 7 are also rejected because they directly/indirectly depend to claim 1.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 3 and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (hereinafter “Manolakos”) (WO 2021/188220 A1) in view of Yin (CN 114124368 A).
Regarding claims 1 and 3, Manolakos discloses a first user device (see 302 in Fig. 3) configured to: 
broadcast a sidelink hailing message to other user devices in range (see [0059], [0094] for the sidelinks 162, 166, 168 are dedicated short-range communications (DSRC) links, which is a two-way short-range to medium-range wireless communication protocol that uses the wireless access for vehicular environments, which not involve the base station, see [0074], [0141] – [0146], [0170] for broadcast message to all UEs within wireless communication range of the first UE), the sidelink hailing message comprising an identification of the particular user device (see [0142] – [0145] for transmitting a first sidelink control information (SCI-1) message over a physical sidelink control channel (PSCCH) of the sidelink, wherein the SCI-1 is scrambled by a destination identifier which identifies a group of UEs including the at least one second UE); 
receive one or more sidelink reply messages transmitted by one or more other user devices responsive to the sidelink hailing message, each sidelink reply message comprising an identification of the replying user device (see [0074], [0075], [0094] for the UE 302 monitor for and receive the broadcasted service announcement to identify potential UEs (which including identity information) for corresponding sidelink connections); 
record the identification of each replying user device in computer-readable media (see [0074] for the UE 302 monitor for and receive the broadcasted service announcement to identify potential UEs for corresponding sidelink connections, see [0194] for storage medium is coupled to the processor such that the processor can read information from, and write information to, the storage medium); and then 
communicate with a specific one (i.e., a potential sidelink connection target UE 304) of the replying user devices (see Fig. 3, [0072] – [0077] for a first RRC message transmitted by the UE 302 to request a unicast connection with the UE 304). 
Manolakos teaches the client identity information, however Manolakos does not disclose specifically the identification code.
In an analogous art, Yin discloses the identification code (see Yin, 3rd paragraph in page 10 for PIN code (thus identification code) of the client is combined with the transmission process).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Manolakos, and have identification code, as taught by Yin, thereby improving the difficulty of the PIN code cracking such that improving the security ensuring data in the message is not tampered, as discussed by Yin (see Yin, 3rd paragraph in page 10). 
Regarding claim 2, Manolakos in view of Yin disclose wherein the sidelink hailing message is transmitted according to 5G or 6G technology (see Manolakos, [0056], [0058], [0074] for new radio NR (i.e., 5G) sidelink).
Regarding claim 5, Manolakos in view of Yin disclose select an identification code at random or according to a pseudorandom algorithm, and to include the identification code in the sidelink hailing message (see Yin, page 6 for high safety with random number provides non-predictability, see page 28 for the transmission data carried a random sequence). The motivation would be improving the security ensuring data in the message is not tampered, as discussed by Yin (see Yin, 3rd paragraph in page 10).
Regarding claim 6, Manolakos in view of Yin disclose wherein the identification code has a predetermined bit length in the range of 8 bits to 16 bits, inclusive (see Yin, 4th paragraph in page 29 for the random data comprises 8 bytes of random data for preventing replay attack). 
Regarding claim 7, Manolakos in view of Yin disclose include, in the sidelink hailing message, a code indicating a location of the first user device (see Manolakos, [0074], [0094] [0105], [0157]. [0158] for location information of the first UE and the ranging signal is sidelink positioning reference signal).
Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 112 rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645